    CASE 0:06-cr-00143-WMW-FLN Document 192 Filed 06/11/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                              Case No. 06-cr-0143 (WMW/FLN)

                              Plaintiff,
                                                                 ORDER
       v.

John Jacob Williams,

                              Defendant.


      This matter is before the Court on Defendant John Jacob Williams’s pro se motions

for compassionate release from custody, (Dkts. 181, 185), and the parties’ joint motion to

reduce sentence, (Dkt. 191). For the reasons addressed below, the parties’ joint motion to

reduce sentence is granted.

                                      BACKGROUND

      A jury convicted Defendant John Jacob Williams in July 2007 of three offenses:

(1) possessing with the intent to distribute more than 50 grams of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A)(iii); (2) conspiring to distribute more

than 5 kilograms of cocaine powder, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(ii);

and (3) possessing a firearm in furtherance of a drug offense, in violation of 18 U.S.C.

§ 924(c). The Court sentenced Williams to 300 months’ imprisonment. Williams currently

is serving his sentence at Federal Correctional Institution Elkton (FCI Elkton) and his

projected release date is September 3, 2027.
    CASE 0:06-cr-00143-WMW-FLN Document 192 Filed 06/11/20 Page 2 of 5



       Williams filed a pro se motion for compassionate release in April 2020 and a pro se

amended motion for compassionate release in May 2020. The Court appointed the Office

of the Federal Defender for the District of Minnesota to represent Williams. On June 5,

2020, Williams and Plaintiff United States of America filed a joint motion to reduce

Williams’s sentence pursuant to 18 U.S.C. § 3582.

                                       ANALYSIS

       A district court may reduce a defendant’s term of imprisonment if it finds that

“extraordinary and compelling reasons warrant such a reduction” and “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”1 18

U.S.C. § 3582(c)(1)(A)(i). A court also must consider the sentencing factors set forth in

18 U.S.C. § 3553(a) “to the extent that they are applicable.” Id. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing sentence reductions

under Section 3582(c)(1)(A) provides that a court may reduce a defendant’s term of

imprisonment after considering Section 3553(a) factors if it finds that (1) extraordinary and

compelling reasons warrant the reduction; (2) the defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) “the

reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13. The policy

statement of the Sentencing Commission defines “extraordinary and compelling reasons”



1
        A defendant may move for a sentence reduction only after first exhausting all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A). The record
reflects that Williams has satisfied this exhaustion requirement.


                                             2
    CASE 0:06-cr-00143-WMW-FLN Document 192 Filed 06/11/20 Page 3 of 5



as including (1) medical conditions that substantially diminish the ability of the defendant

to provide self-care in prison and from which he or she is not expected to recover, (2) age-

related deterioration of physical or mental health, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories. Id. (Application Note 1).

       As of June 10, 2020, there currently are 438 inmates and 7 staff members at FCI

Elkton infected with coronavirus. There have been 9 inmate deaths from coronavirus at

FCI Elkton. Williams suffers from conditions that subject him to an elevated risk of serious

complications should he contract the coronavirus, including heart disease and obesity.

Williams is nearly 50 years old, an age in which the United States Sentencing Commission

has found that recidivism rate begins to decline substantially. United States v. Tucker, 356

F. Supp. 3d 808, 810 (S.D. Iowa 2019). As to post-sentencing conduct, Williams has

completed extensive rehabilitative programming and obtained his GED. The Probation

and Pretrial Services Office provided the Court with a report concerning Williams’s prison

adjustment and did not recommend any amended special conditions of release or note any

disciplinary violations during Williams’s approximately 14 years of confinement.

       In light of the coronavirus pandemic, and after a careful review of Williams’s

motions, supporting documentation, and the United States’s support of a sentence reduction

in the parties’ joint motion, the Court concludes that extraordinary and compelling reasons

warrant an immediate release. Moreover, the Court finds that Williams is not a danger to

the safety of any other person or to the community and that a sentence reduction is

consistent with the applicable policy statements issued by the Sentencing Commission.


                                             3
    CASE 0:06-cr-00143-WMW-FLN Document 192 Filed 06/11/20 Page 4 of 5



Accordingly, the parties’ joint motion is granted, and Williams’s previously imposed

sentence of imprisonment is reduced to time served.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     The joint motion of Defendant John Jacob Williams and Plaintiff United

States of America to reduce sentence, (Dkt. 191), is GRANTED.

      2.     Williams’s previously imposed sentence of imprisonment is reduced to time

served.

      3.     The Federal Bureau of Prisons (BOP) shall immediately commence the

process of releasing Williams from custody and shall release Williams as soon as his

medical condition permits, the release plan approved by the Probation and Pretrial Services

Office (Probation Office) is implemented, travel arrangements can be made, and any

applicable quarantine period required in light of the COVID-19 pandemic has been

completed. The Court leaves it to the discretion of the Probation Office and the BOP to

determine whether any quarantine is served in the BOP’s custody, a Residential Recovery

Center, or in the community.

      4.     Williams is released to reside with Andre Cox at 5516 West Congress

Parkway, Apartment 2, Chicago, Illinois 60644, pursuant to electronic monitoring, voice

verification, or other monitoring protocol at the discretion of the Probation Office, and

Williams shall be subject to any additional conditions of the release plan approved by the

Probation Office, (Dkt. 190).


                                            4
    CASE 0:06-cr-00143-WMW-FLN Document 192 Filed 06/11/20 Page 5 of 5



      5.     The Clerk of Court is directed to terminate Williams’s pro se motions for

compassionate release, (Dkts. 181, 185).


Dated: June 11, 2020                                s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                           5
